UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6249



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


HENRY LEE HUFF,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Winston-Salem. William L. Osteen, Sr.,
District Judge. (CR-93-11-6, CA-97-469-6)


Submitted:   May 19, 1998                   Decided:   June 9, 1998


Before ERVIN, HAMILTON, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Lee Huff, Appellant Pro Se. Paul Alexander Weinman, Assis-
tant United States Attorney, Benjamin H. White, Jr., Assistant
United States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Henry Lee Huff seeks to appeal the district court's order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we deny a certificate of ap-
pealability and dismiss the appeal on the reasoning of the district

court. United States v. Huff, CR-93-11-6, CA-97-469-6 (M.D.N.C.
Dec. 30, 1997). We also decline to address issues raised for the

first time on appeal. See Muth v. United States, 1 F.3d 246, 250

(4th Cir. 1993). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2